Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Response to Amendment
The Amendment filed April 19, 2022 has been entered. Claims 1-8 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve et al. (US 8,506,275) in view of Roty et al. (US 9,108,375).
Regarding claim 1, Villeneuve discloses that, as illustrated in Figs. 1 and 4-5, a molding element (Fig. 5, items 10 (an insert), 11 and 22) for a mold used for manufacturing a tread of a tire having a contacting element (Fig. 5, item 22) delimited by a groove into the tread surface (not shown)), the molding element having a molding surface (for example, top surfaces of the base 22 in Fig. 5) for forming a contact face of the contacting elements intended to come into contact with ground during rolling and a groove forming rib portion (Fig. 5, item 220 ) for forming the groove comprising two opposed rib side faces for forming two opposed groove side faces and a rib top face connecting two rib side faces for forming a groove bottom, the groove forming rib portion providing a space opening to at least one of the rib side faces and/or to the rib top face and an insert (Fig. 1, item 10 or 11) received in the space for forming a portion of the groove and a closing device (a slot 100 intended to mold a flexible wall (col.2, lines 55-58)) in the groove, wherein the insert comprises at least one forming plate (Fig. 4c illustrates the case of an insert comprising two half-recess 150 and 151 positioned on one and the same face and separated by a partition 152 (col. 5, lines 40-42)) of thickness t1 (Fig. 1a, item f), and the notched plate includes at least one notch (Fig. 4c, item 151 or 150) for forming a flexible fence of the closing device. 
Villeneuve discloses that, as illustrated in Figs. 1d, 4a, 4b, and 4c, the thickness of notches 131, 132, 141, 142, 151, and 152 is extending through a full thickness (i.e. f (as shown in Fig. 1d); also see label of attached annotated Figure below) of the notched plate and the flexible fence having approximately the thickness t1 (Fig. 1d, item f).  

    PNG
    media_image1.png
    513
    729
    media_image1.png
    Greyscale

	As illustrated in Fig. 7 in the disclosure of Applicant, the notched plate 51 is separated from the support plates 52. As illustrated in attached annotated Figure (above), Villeneuve discloses that in the insert 10, the notched plate (see label of the notched plate (portion)) is integrated together with the two support plates (see labels of support plates (portions)).
Villeneuve discloses the claimed invention except for separating the notched plate (portion) with support plates (portions) (i.e., having a plurality of plates).  However, Villenevue discloses the insert may be formed from several parts (col. 3, lines 63-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to Villeneuve, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of imparting a flexibility of alternative design of an insert. 
Furthermore, in the same field of endeavor, tire, Roty discloses that, as illustrated in Figs. 6-8, multiple elements (or plates) 45, 49 and 53 form the insert 51 being able to mold three molding cavities 47A, 47B, 47C (col. 5, lines 18-22).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villeneuve to incorporate the teachings of Roty to provide that multiple elements (or plates) 45, 49 and 53 form the insert 51 being able to mold three molding cavities. Doing so would be possible to make it easier to manufacture a mold capable of molding into a tire tread, as recognized by Roty (col. 2, lines 48-52).
However, Villeneuve does not explicitly disclose a plurality of contacting elements delimited by a plurality of grooves.
Villeneuve discloses the claimed invention except for the duplication of the contacting element including the bead (220). It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the contacting element including the bead (item 220 as shown in Fig. 5) in the tread of the tire, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the contacting element having the bead for the purpose of creating a plurality of groves into the tread. 
Regarding claims 6-8, Villeneuve discloses that, as illustrated in Figs. 1a, b, c, and d, in the molding element the insert (Fig. 1, item 10) further comprises at least one support plate of thickness t2 without any notch placed adjacent to the notched plate (as shown) (related to claim 6). Villeneuve discloses that the notched plate is placed between the support plates (related to claim 8).
Regarding claim 7, Villeneuve discloses that the thickness of the flexible walls varies between 0.2 mm and 1.0 mm (col. 2, lines 55-58). Thus, Villeneuve disclose the thickness of the notched plate is at most equal to 2.0 mm. However, Villeneuve does not disclose that the thickness of the support plate is at most equal to 2.0 mm. Villeneuve does realize, as shown in Fig. 1a, the wall thickness of the supported plate is result effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the thickness of the support plate is at most equal to 2.0 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to prevent the crack and damage of the flexible fence in the grooves of the tire.
Villeneuve discloses the claimed invention except for separate the support plate into two pieces.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to Villeneuve, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of imparting alternative design option.
  Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Villeneuve et al. (US 8,506,275) and Roty as applied to claim 1 above, further in view of Tsukagoshi (US 6,119,744).
Regarding claims 2-5, Villeneuve discloses the notched plate in the insert. However, Villeneuve does not explicitly disclose how the notch is opened in the notched plate. In the same field of endeavor, pneumatic tire, Tsukagoshi discloses that, as illustrated Figs. 4a and 4b, in the molding element the notched plate includes at least one notch (for example, the notch for the central fence/protrusion 3 (col. 4, lines 11-16)) opening to the rib top face (related to claim 2). Tsukagoshi discloses that, as illustrated Figs. 4a and 4b, in the molding element the notched plate includes at least one notch (for example, one of a pair of the central fence/protrusion 3 (col. 4, lines 11-16)) opening to at least one of the rib side faces (related to claim 3). Tsukagoshi discloses that, as illustrated Figs. 4a and 4b, in the molding element the notched plate includes two notches (for example, a pair of the central fence/protrusion 3 (col. 4, lines 11-16)) opening to different rib side faces, respectively (related to claim 4). Tsukagoshi discloses that, as illustrated Figs. 4a and 4b, in the molding element the notched plate includes three notches (for example, a pair of the central fence/protrusion 3 and one notch for the central fence/protrusion 3 (col. 4, lines 11-16)) opening to the rib top face and other different rib side faces, respectively (related to claim 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tsukagoshi to provide notches opening to the rib top face and different rib side faces. Doing so would be possible to prevent the occurrence of cracks and damage of groove fence, as recognized by Tsukagoshi (col. 2, lines 7-14).
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Villeneuve does not disclose a plurality of plates to form an insert, it is persuasive.
For further consideration, Roty discloses that, as illustrated in Figs. 6-8, multiple elements (or plates) 45, 49 and 53 form the insert 51 being able to mold three molding cavities 47A, 47B, 47C (col. 5, lines 18-22).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villeneuve to incorporate the teachings of Roty to provide that multiple elements (or plates) 45, 49 and 53 form the insert 51 being able to mold three molding cavities. Doing so would be possible to make it easier to manufacture a mold capable of molding into a tire tread, as recognized by Roty (col. 2, lines 48-52).
Regarding arguments that there are advantages to have a plurality of plates forming the insert, it is persuasive. However, after splitting an insert into several separated pieces, the manufacturing accuracy of the molding process will be reduced.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742